Vanderburgh, J.
In proceedings to enforce payment of the delinquent taxes for the year 1878, the premises in controversy were bid in for the state on the 18th day of September, 1879. On the 1st day of October, 1880, the defendant purchased and procured an assignment from the state of all its right and interest in the land, in pursuance of Gen. St. 1878, c. 11, § 89. The defendant, in June, 1888, served notice of the expiration of the time of redemption. No redemption having been made, she claims to have acquired a valid tax-title under her state certificate of assignment. The trial court found that all the tax proceedings prior to and including the assignment were valid, but that the notice of the expiration of the time to redeem above mentioned w'as not in compliance with Gen. St. .1878, c. 11, § 121, and was therefore invalid. Referring to the notice as set forth in the record; it is objected (a) that the land is not sufficiently described; (b) the amount for which it was sold is not accurately stated; (c) the person in whose name the land is assessed is not stated, and it is not directed to the proper parties; (d) the published notice is not a copy of the original.
1. It will be noticed that the formal description “subdivision or ' section,” placed at the head of the notice, is “St. Anthony City, lot 5, block 45, year tax levied 1878.” The notice by the auditor of Hennepin county recites that the land Was sold pursuant to a tai judgment entered in the district court, county of Hennepin, state of Minnesota. The plaintiff’s complaint shows that the land in question is in the county of Hennepin, and that the plat of St. Anthony City, in which the lot in question is situated, is on file in the office of the register of deeds in that county. No one owning or having any interest in the property in question could be misled or fail to understand the location of the property specified in the notice. The land is sufficiently designated for the purpose of such notice.
2. The notice also indicates the date of the assignment, “Oct. 1,
“Dols. Cts. .
1880,” and the “Amount sold for, 1 24.” The record shows that the *211lot was offered at the tax-sale, and for want of bidders was bid in for the state at 77 cts., and, the same still remaining unredeemed, the interest of the state was assigned to Sarah M. Goodwin for that sum, with interest, penalties, etc., then amounting to $1.24. The amount specified in the assignment was the proper sum to be inserted, being the amount for which- the land was sold to a purchaser, as appearing upon the records, in pursuance of chapter 11, § 89; and upon this amount interest must be computed in case of redemption. Gen. St. 1878, c. 11, § 90, subd. 2.
3. The notice was directed to “Sarah M. Goodwin” and also to “Ovitt & Sperry,” and recites that it was assessed in the name of the latter. The statute (chapter 11, § 121) which applies to this case does not require the notice to state in whose name the land is assessed, btft the notice must be given to the person in whose name the land is assessed. The land was, -we assume, assessed in the name of Goodwin when the notice issued.- It was therefore served on the proper party, and no possible prejudice could arise from the fact that, from abundance of caution, the names of the parties in whose name it was assessed when the tax was levied were also included in the notice. If the land still appeared on the record to be assessed in the names of Ovitt & Sperry, the notice was still good "because served on them.
4. The variance between the published notice and the original is not material. The notice is in fact the same, and is addressed to the same parties. The recitals first above referred to are modified simply in respect to the order in which the facts are stated. All the essentials are'there. '
■'As to the prior tax proceedings, the court finds generally that they were in due form of law; and the objections to the notice above considered were those chiefly insisted on here. The published list sufficiently discloses the names of the' owners and the year 'for which taxes were claimed to be' delinquent; the year being designated at the head of the- list, and the names .inserted opposite each tract. Chouteau v. Hunt, supra, p. 173. And it also appears to be published in the paper designated by the board of county commissioners as the “Minneapolis Tribune,'a daily paper printed and published and of general circulation in the county of Hennepin.” The list- covers sev*212eral pages of the paper under the heading of “Minneapolis Tribune” and “Minneapolis Tribune Supplement,” while on the title page appears “The Tribune.” The affidavit of publication states that the list was published in “The Tribune,” a daily newspaper printed and published in the county of Hennepin. The fair inference from the record is that the list was properly published in the newspaper designated. Knight v. Alexander, 38 Minn. 384, (37 N. W. Rep. 796.)
Judgment reversed.